Reasons for Allowance

Claims 1-4, 6-34, and 36-50 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 42, 45, and 48. 

The features as recited in independent Claims 1, 42, 45, and 48: “determining a template uniform resource locator (URL) defining a field to be substituted with sample numbers to construct URLs for the samples; determining a sample number for one of the samples to be retrieved; substituting the sample number in the field of the template URL to construct a URL for the one of the samples; and submitting a request specifying the constructed URL to retrieve the one of the samples; extracting the HTML elements from the samples of the file; processing the HTML elements to present the dynamic web content; extracting HTML content from a meta information box of an initial movie (MOOV) box of the file; and determining that the extracted HTML content is immutable in response to extracting the HTML content from the meta information box,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.



The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am – 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176